152 Ga. App. 467 (1979)
263 S.E.2d 248
KNIGHT
v.
PARKER.
58346.
Court of Appeals of Georgia.
Submitted September 4, 1979.
Decided November 21, 1979.
Ben B. Mills, Jr., for appellant.
Terry A. Dillard, S. F. Memory, Jr., for appellee.
SHULMAN, Judge.
Plaintiff brought suit for malpractice alleging damages based on defendant-physician's negligent treatment of a cyst upon her finger. Plaintiff claimed that her finger became infected, crooked and drawn as a result of defendant's treatment and that, consequently, the use of her finger and hand has been severely restricted.
Defendant submitted an affidavit along with his motion for summary judgment, wherein he averred that in his expert opinion his surgical and postoperative treatment of the plaintiff met acceptable medical standards. Upon plaintiff's failure to respond to defendant's motion with expert opinion indicating the contrary, defendant's motion was granted. We reverse.
Ordinarily, "in those cases where the plaintiff must *468 produce an expert's opinion in order to prevail at trial [see Dickerson v. Hulsey, 138 Ga. App. 108 (225 SE2d 464), requiring expert opinion in medical malpractice suits], when the defendant produces an expert's opinion in his favor on motion for summary judgment and the plaintiff fails to produce a contrary expert opinion in opposition to that motion, then there is no genuine issue to be tried by the jury and it is not error to grant summary judgment to the defendant. [Cits.]" Howard v. Walker, 242 Ga. 406, 408 (249 SE2d 45).
However, in Simons v. Conn, 151 Ga. App. 525 (1979), this court held that the expert opinion of the party defendant-physician alone was insufficient to pierce the complaining party's pleadings. Therefore, in accordance with Simons, we hold that in the absence of additional expert opinion supporting defendant-physician's contentions of due care, it was not incumbent upon the plaintiff to introduce expert opinion to support her allegations of defendant's negligence. This being so, the court erred in granting defendant's motion for summary judgment.
Judgment reversed. Deen, C. J., and Carley, J., concur.